DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more coupling receptacles (Claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “… is provided,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 5, it is unclear if “a coupling receptacle” is a new coupling receptacle or one of the “one or more coupling receptacles” claimed previously in the same claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupyshev (US 20120136471) (“D1”). Krupyshev discloses:
Claim 1:

    PNG
    media_image1.png
    268
    646
    media_image1.png
    Greyscale

Krupyshev does not directly show:
Claim 1: the aligner station is to use the first characteristic error value for alignment of objects to be placed in the processing chamber.
Krupyshev shows a similar device having:
Claim 1: the aligner station is to use the first characteristic error value for alignment of objects to be placed in the processing chamber;

    PNG
    media_image2.png
    165
    650
    media_image2.png
    Greyscale

for the purpose of providing a technique to correct for errors and changes in component locations, and to provide for more exact positioning of substrates in substrate processing equipment (paragraph [0007]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krupyshev as taught by Krupyshev and include Krupyshev’s similar device having:
Claim 1: the aligner station is to use the first characteristic error value for alignment of objects to be placed in the processing chamber;
for the purpose of providing a technique to correct for errors and changes in component locations, and to provide for more exact positioning of substrates in substrate processing equipment.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupyshev in view of Genetti et al. (US 2019/0252234) (“D2”; “Genetti”). Krupyshev discloses all the limitations of the claims as discussed above.
Krupyshev does not directly show:
Claim 2: retrieving, by the second robot arm, a process kit ring from a storage location; placing, by the second robot arm, the process kit ring at the aligner station; determining that the process kit ring is to be placed in the processing chamber; aligning the process kit ring using the first characteristic error value, wherein the aligner station aligns the process kit ring to a corrected target orientation that is based on the initial target orientation as adjusted by the first characteristic error value; retrieving the process kit ring from the aligner by the second robot arm; placing the process kit ring in the load lock; retrieving the process kit ring from the load lock by the first robot arm; and placing the process kit ring in the processing chamber by the first robot arm, wherein the process kit ring placed in the processing chamber approximately has the target orientation in the processing chamber;
Claim 3: wherein the process kit ring placed in the processing chamber has the target orientation in the processing chamber to within a 0.000010 of accuracy.

Genetti shows a similar device having:
	Claim 2: retrieving, by the second robot arm, a process kit ring from a storage location; placing, by the second robot arm, the process kit ring at the aligner station; determining that the process kit ring is to be placed in the processing chamber; aligning the process kit ring using the first characteristic error value, wherein the aligner station aligns the process kit ring to a corrected target orientation that is based on the initial target orientation as adjusted by the first characteristic error value; retrieving the process kit ring from the aligner by the second robot arm; placing the process kit ring in the load lock; retrieving the process kit ring from the load lock by the first robot arm; and placing the process kit ring in the processing chamber by the first robot arm, wherein the process kit ring placed in the processing chamber approximately has the target orientation in the processing chamber;
Paragraphs

    PNG
    media_image3.png
    199
    648
    media_image3.png
    Greyscale

for the purpose of easily replacing the calibration object without needing to break vacuum (paragraphs [0007]-[0008]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krupyshev as taught by Genetti and include Genetti’s similar device having:
Claim 2: retrieving, by the second robot arm, a process kit ring from a storage location; placing, by the second robot arm, the process kit ring at the aligner station; determining that the process kit ring is to be placed in the processing chamber; aligning the process kit ring using the first characteristic error value, wherein the aligner station aligns the process kit ring to a corrected target orientation that is based on the initial target orientation as adjusted by the first characteristic error value; retrieving the process kit ring from the aligner by the second robot arm; placing the process kit ring in the load lock; retrieving the process kit ring from the load lock by the first robot arm; and placing the process kit ring in the processing chamber by the first robot arm, wherein the process kit ring placed in the processing chamber approximately has the target orientation in the processing chamber;
for the purpose of easily replacing the calibration object without needing to break vacuum.

Krupyshev shows a similar device having:
Claim 3: wherein the process kit ring placed in the processing chamber has the target orientation in the processing chamber to within a 0.000010 of accuracy;

    PNG
    media_image4.png
    102
    647
    media_image4.png
    Greyscale

for the purpose of providing a technique of transfer with a high degree of accuracy (paragraph [0080]). Further, it has been shown that optimizing accuracy is within the skill of one of ordinary skill of the art (see MPEP 2144.05(II)(A)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krupyshev as taught by Krupyshev and include Krupyshev’s similar device having:
Claim 3: wherein the process kit ring placed in the processing chamber has the target orientation in the processing chamber to within a 0.000010 of accuracy;
for the purpose of providing a technique of transfer with a high degree of accuracy. Further, it has been shown that optimizing accuracy is within the skill of one of ordinary skill of the art (see MPEP 2144.05(II)(A)).

Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupyshev. Krupyshev discloses all the limitations of the claims as discussed above.
Krupyshev does not directly show:
Claim 4: wherein the calibration object is a calibration ring;
Claim 8: placing, by the second robot arm, the calibration object in the load lock; retrieving, by the second robot arm, the calibration object from the load lock; placing, by the second robot arm, the calibration object at the aligner station, wherein the calibration object has a second orientation at the aligner station; determining a difference between the first orientation at the aligner station and the second orientation at the aligner station; determining a second characteristic error value associated with the load lock based on the difference between the first orientation and the second orientation; and recording the second characteristic error value in the storage medium, wherein the aligner station is to further use the second characteristic error value for alignment of objects to be placed in the load lock before being placed in the processing chamber.

Krupyshev shows a similar device having:
Claim 4: wherein the calibration object is a calibration ring;
Claim 8: placing, by the second robot arm, the calibration object in the load lock; retrieving, by the second robot arm, the calibration object from the load lock; placing, by the second robot arm, the calibration object at the aligner station, wherein the calibration object has a second orientation at the aligner station; determining a difference between the first orientation at the aligner station and the second orientation at the aligner station; determining a second characteristic error value associated with the load lock based on the difference between the first orientation and the second orientation; and recording the second characteristic error value in the storage medium, wherein the aligner station is to further use the second characteristic error value for alignment of objects to be placed in the load lock before being placed in the processing chamber;

    PNG
    media_image5.png
    268
    647
    media_image5.png
    Greyscale
for the purpose of providing a technique to correct for errors and changes in component locations, and to provide for more exact positioning of substrates in substrate processing equipment (paragraph [0007]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krupyshev as taught by Krupyshev and include Krupyshev’s similar device having:
Claim 4: wherein the calibration object is a calibration ring;
Claim 8: placing, by the second robot arm, the calibration object in the load lock; retrieving, by the second robot arm, the calibration object from the load lock; placing, by the second robot arm, the calibration object at the aligner station, wherein the calibration object has a second orientation at the aligner station; determining a difference between the first orientation at the aligner station and the second orientation at the aligner station; determining a second characteristic error value associated with the load lock based on the difference between the first orientation and the second orientation; and recording the second characteristic error value in the storage medium, wherein the aligner station is to further use the second characteristic error value for alignment of objects to be placed in the load lock before being placed in the processing chamber;
for the purpose of providing a technique to correct for errors and changes in component locations, and to provide for more exact positioning of substrates in substrate processing equipment.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupyshev in view of Sugawara (US 2019/0109031) (“D3”). Krupyshev discloses all the limitations of the claims as discussed above.
Krupyshev does not directly show:
Claim 5: wherein a substrate support of the processing chamber comprises one or more coupling components and the calibration object comprises one or more coupling receptacles, the method further comprising: prior to retrieving the calibration object from the processing chamber, placing the calibration object in the processing chamber by the first robot arm, wherein, responsive to the calibration object being placed at the substrate support in the processing chamber, each coupling component engages with a coupling receptacle to cause the calibration object to be placed at the target orientation;
Claim 6: wherein the calibration object comprises a calibration wafer, wherein the one or more coupling components comprise one or more lift pins, and wherein the one or more coupling receptacles comprise kinematic coupling receptacles.

Sugawara shows a similar device having:
Claim 5: wherein a substrate support of the processing chamber comprises one or more coupling components and the calibration object comprises one or more coupling receptacles, the method further comprising: prior to retrieving the calibration object from the processing chamber, placing the calibration object in the processing chamber by the first robot arm, wherein, responsive to the calibration object being placed at the substrate support in the processing chamber, each coupling component engages with a coupling receptacle to cause the calibration object to be placed at the target orientation;
Claim 6: wherein the calibration object comprises a calibration wafer, wherein the one or more coupling components comprise one or more lift pins, and wherein the one or more coupling receptacles comprise kinematic coupling receptacles;
See paragraph [0078] and

    PNG
    media_image6.png
    96
    650
    media_image6.png
    Greyscale

for the purpose of precisely setting the calibration object in a vacuum in an efficient manner (paragraph [0008]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krupyshev as taught by Sugawara and include Sugawara’s similar device having:
Claim 5: wherein a substrate support of the processing chamber comprises one or more coupling components and the calibration object comprises one or more coupling receptacles, the method further comprising: prior to retrieving the calibration object from the processing chamber, placing the calibration object in the processing chamber by the first robot arm, wherein, responsive to the calibration object being placed at the substrate support in the processing chamber, each coupling component engages with a coupling receptacle to cause the calibration object to be placed at the target orientation;
Claim 6: wherein the calibration object comprises a calibration wafer, wherein the one or more coupling components comprise one or more lift pins, and wherein the one or more coupling receptacles comprise kinematic coupling receptacles;
for the purpose of precisely setting the calibration object in a vacuum in an efficient manner.

Krupyshev shows a similar device having:
Claim 5: wherein a substrate support of the processing chamber comprises one or more coupling components and the calibration object comprises one or more coupling receptacles, the method further comprising: prior to retrieving the calibration object from the processing chamber, placing the calibration object in the processing chamber by the first robot arm, wherein, responsive to the calibration object being placed at the substrate support in the processing chamber, each coupling component engages with a coupling receptacle to cause the calibration object to be placed at the target orientation;
Claim 6: wherein the calibration object comprises a calibration wafer, wherein the one or more coupling components comprise one or more lift pins, and wherein the one or more coupling receptacles comprise kinematic coupling receptacles;

    PNG
    media_image7.png
    49
    646
    media_image7.png
    Greyscale

for the purpose of providing a technique of transfer with a high degree of accuracy (paragraph [0080]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krupyshev as taught by Krupyshev and include Krupyshev’s similar device having:
Claim 5: wherein a substrate support of the processing chamber comprises one or more coupling components and the calibration object comprises one or more coupling receptacles, the method further comprising: prior to retrieving the calibration object from the processing chamber, placing the calibration object in the processing chamber by the first robot arm, wherein, responsive to the calibration object being placed at the substrate support in the processing chamber, each coupling component engages with a coupling receptacle to cause the calibration object to be placed at the target orientation;
Claim 6: wherein the calibration object comprises a calibration wafer, wherein the one or more coupling components comprise one or more lift pins, and wherein the one or more coupling receptacles comprise kinematic coupling receptacles;
for the purpose of providing a technique of transfer with a high degree of accuracy.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupyshev in view of Yudovsky et al. (US 6375748) (“D4”; “Yudovsky”). Krupyshev discloses all the limitations of the claims as discussed above.
Krupyshev does not directly show:
Claim 7: wherein the calibration object comprises a calibration ring composed of a material having a first thermal expansion coefficient, and wherein a substrate support of the processing chamber has a second thermal expansion coefficient that is lower than the first thermal expansion coefficient, the method further comprising: prior to retrieving the calibration ring from the processing chamber, placing the calibration ring around the substrate support in the processing chamber by the first robot arm, wherein upon placement of the calibration ring in the processing chamber, the calibration ring has an orientation error associated with the first characteristic error value; and heating an interior of the processing chamber, wherein responsive to the heating the calibration ring expands more than the substrate support, causing a change in orientation of the calibration ring that removes the orientation error; and cooling the interior of the processing chamber, wherein the calibration ring has the target orientation in the processing chamber after the cooling.

Yudovsky shows a similar device having:
	Claim 7: wherein the calibration object comprises a calibration ring composed of a material having a first thermal expansion coefficient, and wherein a substrate support of the processing chamber has a second thermal expansion coefficient that is lower than the first thermal expansion coefficient, the method further comprising: prior to retrieving the calibration ring from the processing chamber, placing the calibration ring around the substrate support in the processing chamber by the first robot arm, wherein upon placement of the calibration ring in the processing chamber, the calibration ring has an orientation error associated with the first characteristic error value; and heating an interior of the processing chamber, wherein responsive to the heating the calibration ring expands more than the substrate support, causing a change in orientation of the calibration ring that removes the orientation error; and cooling the interior of the processing chamber, wherein the calibration ring has the target orientation in the processing chamber after the cooling;

    PNG
    media_image8.png
    170
    644
    media_image8.png
    Greyscale

for the purpose of providing a calibration object that can be easily cleaned and reduces operating costs (column 2, lines 18-25). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krupyshev as taught by Yudovsky and include Yudovsky’s similar device having:
Claim 7: wherein the calibration object comprises a calibration ring composed of a material having a first thermal expansion coefficient, and wherein a substrate support of the processing chamber has a second thermal expansion coefficient that is lower than the first thermal expansion coefficient, the method further comprising: prior to retrieving the calibration ring from the processing chamber, placing the calibration ring around the substrate support in the processing chamber by the first robot arm, wherein upon placement of the calibration ring in the processing chamber, the calibration ring has an orientation error associated with the first characteristic error value; and heating an interior of the processing chamber, wherein responsive to the heating the calibration ring expands more than the substrate support, causing a change in orientation of the calibration ring that removes the orientation error; and cooling the interior of the processing chamber, wherein the calibration ring has the target orientation in the processing chamber after the cooling;
for the purpose of providing a calibration object that can be easily cleaned and reduces operating costs.

Claim(s) 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupyshev in view of Mochizuki (US 2019/0172742) (“D5”). Krupyshev:
Claim 9:

    PNG
    media_image9.png
    216
    648
    media_image9.png
    Greyscale

Krupyshev does not directly show:
Claim 9: capturing, by a first camera at the processing chamber, a first calibration object image depicting a first orientation of the calibration object in the processing chamber (“different feature 1”);
determining, based on the second orientation and the first orientation depicted in the first calibration object image, a characteristic error value associated with the processing chamber;
recording the characteristic error value in a storage medium, wherein the aligner station is to use the characteristic error value for alignment of objects to be placed in the processing chamber (“different feature 2”);
Claim 10: wherein determining the characteristic error value comprises: capturing, by a second camera at the aligner station, a second calibration object image depicting the second orientation of the calibration object; determining a first orientation error associated with the first orientation depicted in the first calibration object image; determining a second orientation error associated with the second orientation depicted in the second calibration object image; and determining a difference between the first orientation error and the second orientation error;
Claim 11: placing the calibration object at a plurality of orientations and a plurality of positions in the processing chamber; capturing, by the first camera, calibration object images depicting each of the plurality of orientations and each of the plurality of positions of the calibration object; determining first boundary limits of the plurality of orientations and the plurality of positions in the processing chamber; determining second boundary limits of the plurality of orientations and the plurality of positions at the aligner station based on the characteristic error value;
Claim 13: wherein the first camera is a component of the calibration object.

Mochizuki shows a similar device having:
Claim 9: capturing, by a first camera at the processing chamber, a first calibration object image depicting a first orientation of the calibration object in the processing chamber;

    PNG
    media_image10.png
    52
    643
    media_image10.png
    Greyscale

Claim 11: placing the calibration object at a plurality of orientations and a plurality of positions in the processing chamber; capturing, by the first camera, calibration object images depicting each of the plurality of orientations and each of the plurality of positions of the calibration object; determining first boundary limits of the plurality of orientations and the plurality of positions in the processing chamber; determining second boundary limits of the plurality of orientations and the plurality of positions at the aligner station based on the characteristic error value;

    PNG
    media_image11.png
    126
    650
    media_image11.png
    Greyscale

Claim 13: wherein the first camera is a component of the calibration object;

    PNG
    media_image12.png
    56
    643
    media_image12.png
    Greyscale

for the purpose of efficiently capturing images of different size calibration objects (paragraph [0029]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krupyshev as taught by Mochizuki and include Mochizuki’s similar device having:
Claim 9: capturing, by a first camera at the processing chamber, a first calibration object image depicting a first orientation of the calibration object in the processing chamber;
Claim 11: placing the calibration object at a plurality of orientations and a plurality of positions in the processing chamber; capturing, by the first camera, calibration object images depicting each of the plurality of orientations and each of the plurality of positions of the calibration object; determining first boundary limits of the plurality of orientations and the plurality of positions in the processing chamber; determining second boundary limits of the plurality of orientations and the plurality of positions at the aligner station based on the characteristic error value;
Claim 13: wherein the first camera is a component of the calibration object
for the purpose of efficiently capturing images of different size calibration objects.

Krupyshev shows a similar device having:
Claim 9: determining, based on the second orientation and the first orientation depicted in the first calibration object image, a characteristic error value associated with the processing chamber;
recording the characteristic error value in a storage medium, wherein the aligner station is to use the characteristic error value for alignment of objects to be placed in the processing chamber;

    PNG
    media_image13.png
    311
    648
    media_image13.png
    Greyscale

	Claim 10: wherein determining the characteristic error value comprises: capturing, by a second camera at the aligner station, a second calibration object image depicting the second orientation of the calibration object; determining a first orientation error associated with the first orientation depicted in the first calibration object image; determining a second orientation error associated with the second orientation depicted in the second calibration object image; and determining a difference between the first orientation error and the second orientation error;

    PNG
    media_image14.png
    130
    649
    media_image14.png
    Greyscale

for the purpose of providing a technique to correct for errors and changes in component locations, and to provide for more exact positioning of substrates in substrate processing equipment (paragraph [0007]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krupyshev as taught by Krupyshev and include Krupyshev’s similar device having:
Claim 9: determining, based on the second orientation and the first orientation depicted in the first calibration object image, a characteristic error value associated with the processing chamber;
recording the characteristic error value in a storage medium, wherein the aligner station is to use the characteristic error value for alignment of objects to be placed in the processing chamber;
Claim 10: wherein determining the characteristic error value comprises: capturing, by a second camera at the aligner station, a second calibration object image depicting the second orientation of the calibration object; determining a first orientation error associated with the first orientation depicted in the first calibration object image; determining a second orientation error associated with the second orientation depicted in the second calibration object image; and determining a difference between the first orientation error and the second orientation error;
for the purpose of providing a technique to correct for errors and changes in component locations, and to provide for more exact positioning of substrates in substrate processing equipment.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupyshev in view of Mochizuki and Genetti. Krupyshev discloses all the limitations of the claims as discussed above.
Krupyshev does not directly show:
Claim 12: retrieving, by the second robot arm, a process kit ring from a storage location; placing, by the second robot arm, the process kit ring at the aligner station; determining that the process kit ring is to be placed in the processing chamber; aligning the process kit ring using the characteristic error value, wherein the aligner station aligns the process kit ring to a corrected target orientation that is based on an initial target orientation as adjusted by the characteristic error value; retrieving the process kit ring from the aligner by the second robot arm; placing the process kit ring in the load lock; retrieving the process kit ring from the load lock by the first robot arm; and placing the process kit ring in the processing chamber by the first robot arm, wherein the process kit ring placed in the processing chamber approximately has a target orientation in the processing chamber.

Genetti shows a similar device having:
	Claim 12: retrieving, by the second robot arm, a process kit ring from a storage location; placing, by the second robot arm, the process kit ring at the aligner station; determining that the process kit ring is to be placed in the processing chamber; aligning the process kit ring using the characteristic error value, wherein the aligner station aligns the process kit ring to a corrected target orientation that is based on an initial target orientation as adjusted by the characteristic error value; retrieving the process kit ring from the aligner by the second robot arm; placing the process kit ring in the load lock; retrieving the process kit ring from the load lock by the first robot arm; and placing the process kit ring in the processing chamber by the first robot arm, wherein the process kit ring placed in the processing chamber approximately has a target orientation in the processing chamber;

    PNG
    media_image15.png
    218
    643
    media_image15.png
    Greyscale
 for the purpose of easily replacing the calibration object without needing to break vacuum (paragraphs [0007]-[0008]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krupyshev and Mochizuki as taught by Genetti and include Genetti’s similar device having:
Claim 12: retrieving, by the second robot arm, a process kit ring from a storage location; placing, by the second robot arm, the process kit ring at the aligner station; determining that the process kit ring is to be placed in the processing chamber; aligning the process kit ring using the characteristic error value, wherein the aligner station aligns the process kit ring to a corrected target orientation that is based on an initial target orientation as adjusted by the characteristic error value; retrieving the process kit ring from the aligner by the second robot arm; placing the process kit ring in the load lock; retrieving the process kit ring from the load lock by the first robot arm; and placing the process kit ring in the processing chamber by the first robot arm, wherein the process kit ring placed in the processing chamber approximately has a target orientation in the processing chamber;
for the purpose of easily replacing the calibration object without needing to break vacuum.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genetti in view of Krupyshev. Genetti:

    PNG
    media_image16.png
    218
    643
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    138
    644
    media_image17.png
    Greyscale


Genetti does not directly show:
Claim 14: cause the first process kit ring to be aligned, at the aligner station, using a first characteristic error value associated with the first processing chamber, wherein the aligner station is to align the first process kit ring to a corrected target orientation that is based on an initial target orientation as adjusted by the first characteristic error value;
Claim 15: wherein the first process kit ring placed in the first processing chamber has the target orientation in the first processing chamber to within a 0.00010 of accuracy;
Claim 16: wherein to determine the first characteristic error value, the controller is to: cause the first robot arm to pick up a calibration object from the first processing chamber, the calibration object having a target orientation in the first processing chamber, and place the calibration object in the load lock; cause the second robot arm to pick up the calibration object from the load lock and place the calibration object at the aligner station, wherein the calibration object has a first orientation at the aligner station; determine a difference between the first orientation at the aligner station and an initial target orientation at the aligner station, wherein the initial target orientation at the aligner station is associated with the target orientation in the first processing chamber; determine the first characteristic error value associated with the first processing chamber based on the difference between the first orientation and the initial target orientation; and record the first characteristic error value in a storage medium of the controller;
Claim 17: wherein the controller is further to: cause the second robot arm to pick up a second process kit ring from the storage location and place the second process kit ring at the aligner station; determine that the second process kit ring is to be placed in a second processing chamber of the plurality of processing chambers; cause the second process kit ring to be aligned, at the aligner station, using a second characteristic error value associated with the second processing chamber, wherein the aligner station is to align the second process kit ring to a second corrected target orientation that is based on the initial target orientation as adjusted by the second characteristic error value; cause the second robot arm to pick up the second process kit ring from the aligner station and place the second process kit ring in the load lock; and cause the first robot arm to pick up the second process kit ring from the load lock and place the second process kit ring in the second processing chamber, wherein the second process kit ring placed in the second processing chamber approximately has the target orientation in the second processing chamber.

Krupyshev shows a similar device having:
Claim 14: cause the first process kit ring to be aligned, at the aligner station, using a first characteristic error value associated with the first processing chamber, wherein the aligner station is to align the first process kit ring to a corrected target orientation that is based on an initial target orientation as adjusted by the first characteristic error value;

    PNG
    media_image18.png
    167
    649
    media_image18.png
    Greyscale

	Claim 16: wherein to determine the first characteristic error value, the controller is to: cause the first robot arm to pick up a calibration object from the first processing chamber, the calibration object having a target orientation in the first processing chamber, and place the calibration object in the load lock; cause the second robot arm to pick up the calibration object from the load lock and place the calibration object at the aligner station, wherein the calibration object has a first orientation at the aligner station; determine a difference between the first orientation at the aligner station and an initial target orientation at the aligner station, wherein the initial target orientation at the aligner station is associated with the target orientation in the first processing chamber; determine the first characteristic error value associated with the first processing chamber based on the difference between the first orientation and the initial target orientation; and record the first characteristic error value in a storage medium of the controller;

    PNG
    media_image19.png
    125
    647
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    125
    645
    media_image20.png
    Greyscale

for the purpose of providing a technique to correct for errors and changes in component locations, and to provide for more exact positioning of substrates in substrate processing equipment. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Genetti as taught by Krupyshev and include Krupyshev’s similar device having:
Claim 14: cause the first process kit ring to be aligned, at the aligner station, using a first characteristic error value associated with the first processing chamber, wherein the aligner station is to align the first process kit ring to a corrected target orientation that is based on an initial target orientation as adjusted by the first characteristic error value;
Claim 16: wherein to determine the first characteristic error value, the controller is to: cause the first robot arm to pick up a calibration object from the first processing chamber, the calibration object having a target orientation in the first processing chamber, and place the calibration object in the load lock; cause the second robot arm to pick up the calibration object from the load lock and place the calibration object at the aligner station, wherein the calibration object has a first orientation at the aligner station; determine a difference between the first orientation at the aligner station and an initial target orientation at the aligner station, wherein the initial target orientation at the aligner station is associated with the target orientation in the first processing chamber; determine the first characteristic error value associated with the first processing chamber based on the difference between the first orientation and the initial target orientation; and record the first characteristic error value in a storage medium of the controller;
for the purpose of providing a technique to correct for errors and changes in component locations, and to provide for more exact positioning of substrates in substrate processing equipment.

Krupyshev shows a similar device having:
Claim 15: wherein the first process kit ring placed in the first processing chamber has the target orientation in the first processing chamber to within a 0.00010 of accuracy;

    PNG
    media_image21.png
    102
    646
    media_image21.png
    Greyscale

for the purpose of providing a technique of transfer with a high degree of accuracy. Further, it has been shown that optimizing accuracy is within the skill of one of ordinary skill of the art (see MPEP 2144.05(II)(A)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Genetti as taught by Krupyshev and include Krupyshev’s similar device having:
Claim 15: wherein the first process kit ring placed in the first processing chamber has the target orientation in the first processing chamber to within a 0.00010 of accuracy;
for the purpose of providing a technique of transfer with a high degree of accuracy. Further, it has been shown that optimizing accuracy is within the skill of one of ordinary skill of the art (see MPEP 2144.05(II)(A)).

Genetti shows a similar device having:
	Claim 17: wherein the controller is further to: cause the second robot arm to pick up a second process kit ring from the storage location and place the second process kit ring at the aligner station; determine that the second process kit ring is to be placed in a second processing chamber of the plurality of processing chambers; cause the second process kit ring to be aligned, at the aligner station, using a second characteristic error value associated with the second processing chamber, wherein the aligner station is to align the second process kit ring to a second corrected target orientation that is based on the initial target orientation as adjusted by the second characteristic error value; cause the second robot arm to pick up the second process kit ring from the aligner station and place the second process kit ring in the load lock; and cause the first robot arm to pick up the second process kit ring from the load lock and place the second process kit ring in the second processing chamber, wherein the second process kit ring placed in the second processing chamber approximately has the target orientation in the second processing chamber;

    PNG
    media_image22.png
    217
    642
    media_image22.png
    Greyscale

for the purpose of easily replacing the calibration object without needing to break vacuum. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Genetti as taught by Genetti and include Genetti’s similar device having:
Claim 17: wherein the controller is further to: cause the second robot arm to pick up a second process kit ring from the storage location and place the second process kit ring at the aligner station; determine that the second process kit ring is to be placed in a second processing chamber of the plurality of processing chambers; cause the second process kit ring to be aligned, at the aligner station, using a second characteristic error value associated with the second processing chamber, wherein the aligner station is to align the second process kit ring to a second corrected target orientation that is based on the initial target orientation as adjusted by the second characteristic error value; cause the second robot arm to pick up the second process kit ring from the aligner station and place the second process kit ring in the load lock; and cause the first robot arm to pick up the second process kit ring from the load lock and place the second process kit ring in the second processing chamber, wherein the second process kit ring placed in the second processing chamber approximately has the target orientation in the second processing chamber;
for the purpose of easily replacing the calibration object without needing to break vacuum.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genetti in view of Krupyshev and Sugawara. Genetti discloses all the limitations of the claims as discussed above.
Genetti does not directly show:
Claim 18: wherein a substrate support of the first processing chamber comprises one or more coupling components and the calibration object comprises one or more coupling receptacles, and wherein the controller is further to: cause the first robot arm to place the calibration object in the first processing chamber, wherein, responsive to the calibration object being placed at the substrate support in the first processing chamber, each coupling component engages with a coupling receptacle to cause the calibration object to be placed at the target orientation;
Claim 19: wherein the calibration object comprises a calibration wafer, wherein the one or more coupling components comprise one or more lift pins, and wherein the one or more coupling receptacles comprise kinematic coupling receptacles.

Sugawara shows a similar device having:
Claim 18: wherein a substrate support of the first processing chamber comprises one or more coupling components and the calibration object comprises one or more coupling receptacles, and wherein the controller is further to: cause the first robot arm to place the calibration object in the first processing chamber, wherein, responsive to the calibration object being placed at the substrate support in the first processing chamber, each coupling component engages with a coupling receptacle to cause the calibration object to be placed at the target orientation;
Claim 19: wherein the calibration object comprises a calibration wafer, wherein the one or more coupling components comprise one or more lift pins, and wherein the one or more coupling receptacles comprise kinematic coupling receptacles;

    PNG
    media_image23.png
    144
    648
    media_image23.png
    Greyscale

for the purpose of precisely setting the calibration object in a vacuum in an efficient manner (paragraph [0008]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Genetti and Krupyshev as taught by Sugawara and include Sugawara’s similar device having:
Claim 18: wherein a substrate support of the first processing chamber comprises one or more coupling components and the calibration object comprises one or more coupling receptacles, and wherein the controller is further to: cause the first robot arm to place the calibration object in the first processing chamber, wherein, responsive to the calibration object being placed at the substrate support in the first processing chamber, each coupling component engages with a coupling receptacle to cause the calibration object to be placed at the target orientation;
Claim 19: wherein the calibration object comprises a calibration wafer, wherein the one or more coupling components comprise one or more lift pins, and wherein the one or more coupling receptacles comprise kinematic coupling receptacles;
for the purpose of precisely setting the calibration object in a vacuum in an efficient manner.

Krupyshev shows a similar device having:
Claim 18: wherein a substrate support of the first processing chamber comprises one or more coupling components and the calibration object comprises one or more coupling receptacles, and wherein the controller is further to: cause the first robot arm to place the calibration object in the first processing chamber, wherein, responsive to the calibration object being placed at the substrate support in the first processing chamber, each coupling component engages with a coupling receptacle to cause the calibration object to be placed at the target orientation;
Claim 19: wherein the calibration object comprises a calibration wafer, wherein the one or more coupling components comprise one or more lift pins, and wherein the one or more coupling receptacles comprise kinematic coupling receptacles;

    PNG
    media_image24.png
    47
    654
    media_image24.png
    Greyscale

for the purpose of providing a technique of transfer with a high degree of accuracy (paragraph [0080]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Genetti and Krupyshev as taught by Krupyshev and include Krupyshev’s similar device having:
Claim 18: wherein a substrate support of the first processing chamber comprises one or more coupling components and the calibration object comprises one or more coupling receptacles, and wherein the controller is further to: cause the first robot arm to place the calibration object in the first processing chamber, wherein, responsive to the calibration object being placed at the substrate support in the first processing chamber, each coupling component engages with a coupling receptacle to cause the calibration object to be placed at the target orientation;
Claim 19: wherein the calibration object comprises a calibration wafer, wherein the one or more coupling components comprise one or more lift pins, and wherein the one or more coupling receptacles comprise kinematic coupling receptacles;
for the purpose of providing a technique of transfer with a high degree of accuracy.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genetti in view of Krupyshev and Yudovsky. Genetti discloses all the limitations of the claims as discussed above.
Genetti does not directly show:
Claim 20: wherein the calibration object comprises a calibration ring composed of a material having a first thermal expansion coefficient, and wherein a substrate support of the first processing chamber has a second thermal expansion coefficient that is lower than the first thermal expansion coefficient, and wherein the controller is further to: prior to retrieving the calibration ring from the first processing chamber, cause the first robot arm to place the calibration ring around the substrate support in the first processing chamber, wherein upon placement of the calibration ring in the first processing chamber, the calibration ring has an orientation error associated with the first characteristic error value; and cause an interior of the first processing chamber to heat, wherein responsive to the heating, the calibration ring expands more than the substrate support, causing a change in orientation of the calibration ring that removes the orientation error; and causing the interior of the first processing chamber to cool, wherein the calibration ring has the target orientation in the first processing chamber after the cooling.

Yudovsky shows a similar device having:
	Claim 20: wherein the calibration object comprises a calibration ring composed of a material having a first thermal expansion coefficient, and wherein a substrate support of the first processing chamber has a second thermal expansion coefficient that is lower than the first thermal expansion coefficient, and wherein the controller is further to: prior to retrieving the calibration ring from the first processing chamber, cause the first robot arm to place the calibration ring around the substrate support in the first processing chamber, wherein upon placement of the calibration ring in the first processing chamber, the calibration ring has an orientation error associated with the first characteristic error value; and cause an interior of the first processing chamber to heat, wherein responsive to the heating, the calibration ring expands more than the substrate support, causing a change in orientation of the calibration ring that removes the orientation error; and causing the interior of the first processing chamber to cool, wherein the calibration ring has the target orientation in the first processing chamber after the cooling;

    PNG
    media_image25.png
    164
    647
    media_image25.png
    Greyscale

for the purpose of providing a calibration object that can be easily cleaned and reduces operating costs (column 2, lines 18-25). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Genetti and Krupyshev as taught by Yudovsky and include Yudovsky’s similar device having:
Claim 20: wherein the calibration object comprises a calibration ring composed of a material having a first thermal expansion coefficient, and wherein a substrate support of the first processing chamber has a second thermal expansion coefficient that is lower than the first thermal expansion coefficient, and wherein the controller is further to: prior to retrieving the calibration ring from the first processing chamber, cause the first robot arm to place the calibration ring around the substrate support in the first processing chamber, wherein upon placement of the calibration ring in the first processing chamber, the calibration ring has an orientation error associated with the first characteristic error value; and cause an interior of the first processing chamber to heat, wherein responsive to the heating, the calibration ring expands more than the substrate support, causing a change in orientation of the calibration ring that removes the orientation error; and causing the interior of the first processing chamber to cool, wherein the calibration ring has the target orientation in the first processing chamber after the cooling;
for the purpose of providing a calibration object that can be easily cleaned and reduces operating costs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0269088 discloses load locks 30, aligners 16/18, and processing chambers 50/52/54/56. In paragraph [0045], it is disclosed, “This step is called a ‘checking step.’ When the wafer processing apparatus is manufactured in completely the same size as designed, the first position shift amount and the second position shift amount are both 0. However, slight dimensional errors are actually produced in parts of the wafer processing apparatus, and the dimensional errors make the first position shift amount and the second position shift amount significant values. For example, when the distance between the two processing stages in the CM is shifted from the design value, the first position shift amount and the second position shift amount become significant values.” (emphasis added)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652